Citation Nr: 1822556	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  10-17 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for persistent depressive disorder prior to March 8, 2017. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extra-schedular basis. 


REPRESENTATION

Veteran represented by:	Margaret A. Costello, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from May 1975 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which declined to reopen the Veteran's claim of entitlement to service connection for a nervous condition and denied the Veteran's claim for entitlement to a TDIU.  In February 2014, the Board reopened the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder and remanded it, along with the issue of entitlement to a TDIU.  Service connection for persistent depressive disorder was granted in November 2014 and a rating of 30 percent was assigned.  The Board notes that while the November 2014 Supplemental Statement of the Case indicated to the Veteran that the only claim remaining on appeal was for TDIU, the Veteran's disagreement with the initial 30 percent rating for his service-connected persistent depressive disorder is inferred.  A July 2017 rating decision increased the Veteran's rating for persistent depressive disorder to 100 percent, representing a full grant of benefits on appeal with respect to the Veteran's service-connected persistent depressive disorder effective March 8, 2017.  A.B. v. Brown, 6 Vet. App. 35 (1993).
 
In August 2010, the Veteran testified at a Travel Board before a Veterans Law Judge who is no longer at the Board.  A transcript of that hearing has been associated with the record.  In February 2018, the Veteran was notified of his right to have another hearing before a different Veterans Law Judge and the Veteran did not respond.  Accordingly, the Board finds that the Veteran does not wish to have an additional Board hearing. 

This claim was previously before the Board in August 2016, at which time it was remanded for further development.  As substantial compliance with the Board's August 2016 remand directives has been completed, the claim has now returned to the Board for further appellate action.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Prior to March 8, 2017, the Veteran's persistent depressive disorder was manifested by impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity. 

2.  Prior to March 8, 2017, the Veteran's service-connected persistent depressive disorder precluded him for securing or following a substantially gainful occupation. 

3.  Beginning March 8, 2017, the Veteran is in receipt of a 100 percent rating for persistent depressive disorder and therefore, the issue of entitlement to a TDIU is moot. 


CONCLUSIONS OF LAW

1.  Prior to March 8, 2017, the criteria for an initial rating of 50 percent, but no higher, for the Veteran's service-connected persistent depressive disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2017).

2.  Prior to March 8, 2017, the criteria for a TDIU are met on an extra-schedular basis.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).

3.  Beginning March 8, 2017, entitlement to a TDIU is moot.  38 U.S.C. § 1155 (2012);  38 C.F.R. § 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, a letter sent to the Veteran in June 2009, plus additional development letters, satisfied the VCAA notice requirement for his increased rating claims because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the November 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The Board also notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his persistent depressive disorder.  In Dingess, it was also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file and he has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided medical examinations in connection with these issues in March 2017.  A review of the examination report shows that it contains sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104 (a) (2012). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran and his representative assert that his persistent major depressive disorder warrants a rating in excess of 30 percent prior to March 8, 2017.  The Veteran's persistent major depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; the Veteran's difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the Veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id., at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id., at 443.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's increased rating claims as certified to the Board after the adoption of the DSM-V, only the DSM-V criteria will be utilized in the analysis set forth below.

Prior to March 8, 2017, the Veteran received consistent VA treatment for his persistent depressive disorder and was afforded three VA examinations in connection with his claim.  Prior to the Veteran's first VA examination, the Veteran was consistently noted as having normal mental status examinations during his psychiatric treatment.  However, the Veteran also endorsed severe anger management problems and was unable to hold a job or attend classes because "he did not like the way other people were acting."  See, post-service treatment record dated April 2010.  In December 2008, it was noted that the Veteran requires assistance with basic coping skills.  Additionally, in March 2009, the Veteran reported that his medication was helping him to not hear voices and was helping him feel calm. 

The Veteran's first VA examination took place in September 2014.  During that examination, the Veteran reported symptoms such as depressed mood and suspiciousness.  Overall, the examiner concluded that the Veteran's disability picture overall was summarized as occupation and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or ; symptoms controlled by medication.  See, September 2014 VA examination. 

In the time prior to to the Veteran's next VA examination in June 2016, the Veteran continued to have normal mental status examinations.  The Veteran also continued to endorse anger management issues and while he made an effort to attend group counseling sessions, he was consistently late or left early.  See, post-service treatment records dated April 2015, August 2015, and June 2015.  The Veteran again reported that he was unable to consistently hold a job during this time period, either quitting because it was too stressful or because of other issues. 

At the Veteran's VA examination in June 2016, the Veteran continued to endorse similar symptoms such as depressed mood and chronic sleep impairment.  The Veteran reported that he spent most of his time at home playing video games or watching television and that he had occasional contact with friends.  Overall, the VA examiner concluded that the Veteran's persistent depressive disability was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform tasks only during periods of significant stress, or; symptoms controlled by medication.  See, June 2016 VA examination. 

The Veteran was next afforded a VA examination in February 2017, where the Veteran's symptoms were recorded as depressed mood, irritability, and decreased energy.  Again the Veteran reported that he spent most of his time playing video games and stated that he stays in his room all day.  Overall, the VA examiner concluded that the Veteran's persistent depressive disability was best summarized as occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  See, February 2017 VA examination. 

While the Board notes that the VA examiners concluded that the Veteran's persistent depressive disorder is manifested by symptoms that would entitle the Veteran to his current rating of 30 percent, the Board finds that the VA examiners did not consider the severity of the Veteran's symptoms as documented in his post-service VA treatment records.  Specifically, the Board finds that the Veteran's symptoms such as depressed mood, inability to hold a job, the Veteran's anger management problems, disturbances in motivation and mood and his difficulty establishing and maintaining effective work and social relationships more closely approximate the 50 percent rating criteria, but no higher.  

As previously outlined, in order to be granted a higher disability evaluation of 70 percent, occupational and social impairment with deficiencies in most areas must be shown.  A 100 percent rating is warranted when there is total occupational and social impairment.  The Board finds that the Veteran is not entitled to a rating in excess of 50 percent because he does not endorse the symptoms that are required for a 70 or 100 percent rating, such as occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  Specifically, while the Veteran does have significant occupational impairment, he does not endorse symptoms such as suicidal ideations, hallucinations, near-continuous panic or depression affecting the ability to function independently, or neglect of personal appearance and hygiene.  Additionally, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior. 

Overall, the Board finds that the preponderance of the evidence of record is against a rating in excess of 50 percent prior to March 8, 2017.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9434

III.  TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability or disabilities, an "extraschedular TDIU" may be assigned and the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).  38 C.F.R. § 4.16(b).  

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background, but not age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

a.  Prior to March 8, 2017

Prior to March 8, 2017, the Veteran was service-connected only for persistent depressive disorder, rated at 50 percent.  As stated above, when the Veteran is only-service connected for one disability, this disability shall be rated at 60 percent or more.  38 C.F.R. § 4.16(a).  As the Veteran's only service-connected disability is rated a 50 percent prior to March 8, 2017, the Board finds that the Veteran does not meet the scheduler criteria under 38 C.F.R. § 4.16(a) during this time.

The Board will next consider whether the Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b) because the RO has already considered this claim and submitted the matter to the Director of Compensation Service.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  More specifically, in November 2017, the Director considered the totality of the evidence and concluded that extra-schedular entitlement to TDIU was not warranted as due to depression prior to March 8, 2017.  

In this regard, the Veteran alleges that his persistent depressive disorder rendered him unemployable during the period of time in question.  With respect to the Veteran's education, the Board notes that he completed three years of high school and later received his General Equivalency Diploma, and later completed three years of college but did not obtain a degree.  Following the Veteran's active duty service, the Veteran worked as a security guard until October 2005.  See, August 2008 VA Form 21-8940.  The Veteran indicated that he was forced to leave his position because of his service-connected depression. 

The Veteran's post-service VA treatment records indicate that the Veteran thereafter attempted various programs provided by VA in order to be more successful in obtaining gainful employment, but the Veteran would either quit or would be fired because it was too stressful or him or because he was not able to get along with his co-workers.  The Board notes the Veteran's brief periods of employment do not constitute substantially gainful occupation as the Veteran required significant support from VA counselors and did not maintain any employment for any extended period of time.

Additionally, the Veteran was in receipt of Social Security Disability benefits with an onset date of October 2005.  While Social Security Administration (SSA) holdings are not binding on VA, the Board nonetheless notes that in a April 2007 assessment of the Veteran, SSA found that the Veteran had serious symptoms from his persistent major depressive disorder which "significantly limits his ability to work at all."  See, April 2007 SSA determination. 

The Board notes that there is no evidence of record to support an inference that the Veteran would be capable of performing any kind of work prior to March 8, 2017.  Therefore, given the Veteran's education level, post-service occupation, and significant evidence that the Veteran can not engage in any occupation due to the symptoms of his persistent depressive disorder, the Board finds that the evidence of records indicates that the criteria for a TDIU have been met prior to March 8, 2017.  38 C.F.R. § 4.16(b).

b.  Beginning March 8, 2017

Beginning March 8, 2017, the Veteran has been in a receipt of a 100 percent schedular rating for his service-connected persistent depressive disorder.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443 (1994).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  Herlehy v. Principi, 15 Vet. App. 33 (2001). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. §  1114 (2012);  Buie v. Shinseki, 24 Vet. App. 242 (2011).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  Bradley v. Peake,  22 Vet. App. 280 (2008).

Notably, such a scenario is not present here.  In order to obtain SMC for the period beginning March 8, 2017, the evidence of record would have to establish that the Veteran's remaining service-connected disabilities entitled him to a TDIU.  However, the Veteran does not have any other service-connected disabilities.  Accordingly, for the period beginning March 8, 2017, the issue of entitlement to a TDIU is moot. 



ORDER

Entitlement to a rating of 50 percent, but no higher, is granted prior to March 8, 2017, subject to the laws and regulations governing the payment of monetary benefits. 

A TDIU is granted prior to March 8, 2017, subject to the laws and regulations governing the payment of monetary benefits; entitlement to TDIU beginning March 8, 2017, is dismissed as moot. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


